              I *     i       t       is t i       f ;• i * f i I   i»   i   I   a
       isiiiiiiuiiinnintiiniuiMiiuitif MnnMiiiiiiniMiiiiiii                                                    C            t
        ' t t-t           f       t        tr f   t-   ttf ft f                        I    ill   t
  £Z-S0-TZ9T0-Z6S0:p                                                     QQSZ£ir IQ9£Z                IDS      VI                     ffiSZICS'£ZfiSSZ£@@#'S

                                   QilVMaOd 0± 3"lSVNn
                                  ssgaoov iwaiDiddnswi
                                               wgnwgs 0±                     wynxgy

   6T/80/ZTZ0                                                  T    DD           T€Z          3IX IN



                                                                                           L09iZ VA            yodMONj
                                                                                           pjBASinoy                009o
                                                                                                        U/V\OJg 3)11OUIB^




ZGQZt'gomuo                       Tt
 109ZZ diz
                                                                                                                                                                 ssBNisna -ivi3iddo




!09'000$ iOJpsBMsrfiii
             eiQzizoizi
                                                                                                                                                               L09£Z VA 'SM3M )JodM3iS[
                                                                                                                                                                      snuoAV          0017^
liv'/i ysv n isyiri                                    J3|SeH
                                                                                                                                                               001                    'S'fl
                                                                                                              sdtoL'            -jS
                                                                                                                                                                                        00135-MSD-LRL Document 28 Filed 12/12/19 Page 1 of 2
00135-MSD-LRL Document 28 Filed 12/12/19 Page 2 of 2
